*184Opinion by
Oliver, P. J.
At the trial it was stipulated that the merchandise and the issues herein are the same as those involved in Wines & Spirits (Hawaiii), Ltd. v. United States (25 C. C. P. A. 235, T. D. 49338) and Hotel Waldorf Astoria Corp. v. United States (26 id. 88, T. D. 49627), wherein it was held that bottles containing liquors subject to specific rates of duty and not permitted to be reused as containers were properly classified at one-third of the rates provided by paragraph 217, by virtue of paragraph 810. In accordance therewith and following the authorities cited the bottles were held dutiable as assessed.